ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Advanced Global Resources, LLC                )      ASBCA No. 61909
                                              )
Under Contract No. W9llRQ-18-0-0001           )

APPEARANCE FOR THE APPELLANT:                        David Y. Yang, Esq.
                                                      Dickstein Shapiro LLP
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     MAJ Wayne T. Branom III, JA
                                                      Trial Attorney

                                 ORDER OF DISMISSAL

        The Board is in receipt of a letter by Advanced Global Resources, LLC (AGR or
appellant), dated January 28, 2019, requesting that this appeal be dismissed without
prejudice. Pending before the Board is the Army's motion to dismiss for lack of subject
matter jurisdiction, arguing that AGR failed to submit a claim to the contracting officer
for final decision, and alternatively, that AGR failed to certify the claim. Appellant
asserts in its letter that it has now submitted a certified claim to the Army, and wishes to
reserve its right to appeal any final decision by the Army on its certified claim. On
January 31, 2019, the government expressed it does not object to appellant's request. For
good cause shown, this appeal is dismissed without prejudice.

       Dated: February 8, 2019



                                                   LIS B. YOUNG
                                                   Administrative Judge
                                                   Armed Services Board
                                                   of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61909, Appeal of Advanced Global
Resources, LLC, rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                             2